Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/748,100, filed on January 21, 2020.  In response to Examiner’s Office Action of December 20, 2021, Applicant, on March 20, 2022, amended claim 1, 7, 13 and cancelled claims 3 and 9.  Claims 1-2, 4-8 and 10- 13 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35. U.S.C. § 112(b) rejection has been withdrawn.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.

Response to Arguments
Applicant’s arguments filed March 20, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed March 20, 2022.
On Pg. 10-13 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present claims are not directed to an abstract idea of building some prediction/forecasting model for a telecommunication network and are clearly rooted in computer technology . In response, as drafted the claims under its broadest reasonable interpretation fall within the Abstract idea grouping of “Methods or Organizing Human Activity” – managing interactions between people including social activities and “Mathematical Concepts”-mathematical calculations. The claims disclose analyzing historical data.  Further the claims utilize techniques of differencing, moving average, and auto-correlation which is mathematical concept.  Other than reciting a “processor”, “telecommunications network”, “memory”, “computer program product” and “program code” nothing in the claim elements preclude the step from being a method of organizing human activity and a mathematical concept.  
 On Pg. 14-18 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant Applicants submit that since the first part of the analysis set forth in the Eligibility Test is not satisfied and the second part of the analysis under the Eligibility Test is not satisfied and the limitations in the second part of the analysis are "significantly more". In response, Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself.  The claims are building a Time Series based prediction/forecast model for a telecommunication network and utilizing the analysis to plan network level activities. Applicant has not identified anything in the claimed invention that the technology is being improved or there was a problem in the technology that the claimed invention solves. Utilizing computer structure to input data are all, both individually and in combination, computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05(d)(II).  
On Pg. 19-21 of the Remarks, regarding 35 U.S.C. § 103 rejections , Applicant states cited references fail to teach, disclose or suggest pre-processing the historical data using statistical and machine learning techniques, wherein the pre- processing of the historical data consists of ... evaluating statistical characteristics corresponding to stationarity of the historical data. In response, Examiner respectfully disagrees , as stated in Ryan Par. 118- “As illustrated in FIG. 14 for the preprocessing, a lagging step is employed that slides a window with certain size over the time-series. In order to capture the seasonality correlations, sizes of slides are chosen equal to human behavior activities. For instance, the window sizes could include one day worth of samples, one week worth of samples, one month worth of samples, or samples over any other suitable time period corresponding to the cycles of the signal.”  The window size represents a number of samples, and a duration. It is the main parameter of the analysis. The window size depends on the fundamental frequency, intensity and changes of the signal. The FFT size is a consequence of the principles of the Fourier series : it expresses in how many frequency bands the analysis window will be cut to set the frequency resolution of the window. The window size influences the temporal or frequency resolution of the analysis which is evaluation statistical analysis. See [https://support.ircam.fr/docs/AudioSculpt/3.0/co/Window%20Size.html]
On Pg. 22-23 of the Remarks, regarding 35 U.S.C. § 103 rejections , Applicant states cited references fail to teach, disclose or suggest planning network level activities associated with the telecommunication network based on the KPIs and the historical KPIs. In response, Examiner respectfully disagrees, Ryan discloses in Par. 98-99-“FIG. 8 is a flowchart of a procedure 110 for searching for optimum parameters and transformations. Hyper-parameters of interest are provided to the procedure 110 before pattern detection starts. Transformations are also provided before the procedure 110 starts. The procedure 110 is executed to find the best transformation for optimized hyper-parameters. Key Performance Indicators (KPIs) include Accuracy, confusion matrix (False Positive Rate, False Negative rate), or functions of these. Transformations being foundational in the future planning in machine learning model which as stated in Ryan Par. 113-“The descriptions herein aim to detect, localize, and classify various anomalies in a large-scale stream constructed by complex and heterogeneous systems, such as network performance monitoring.”
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  the claims state the acronyms ACF and PACF.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 2, 4-8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 and 4-6 are directed to a method for a time series based prediction / forecast model for a telecommunication network, Claims 7-8 and 10-12 are directed to a system for a time series based prediction / forecast model for a telecommunication network and Claim 13 is directed to computer program product for a time series based prediction / forecast model for a telecommunication network.
Claim 1 recites a method for a time series based prediction / forecast model for a telecommunication network, Claim 7 recites a system for a time series based prediction / forecast model for a telecommunication network and Claim 13 recites a computer program product for a time series based prediction / forecast model for a telecommunication network, which include receiving historical data, for a predefined period, wherein the historical data comprises Performance Management (PM) counters corresponding to a call-success, a throughput, a processor occupancy, historical Key Performance Indicators (KPIs), and a time associated with the PM counters and the KPIs; pre-processing the historical data, wherein the pre-processing of the historical data consists of backfilling missing or anomalous data, and evaluating statistical characteristics corresponding to stationarity of the historical data; stationarizing data using techniques of differencing, moving average, and auto-correlation; and building a time series based prediction / forecast model associated with the telecommunication network based on the data by determining 'p', 'd' and 'q' parameters using PACF, differencing and ACF methods, wherein a value of p equals to 7, a value of d equals to 1, and a value of q equals to 7 are most accurate in modelling wireless KPIs that exhibit seasonality and planning network level activities associated with the telecommunication network based on the KPIs and the historical KPIs .  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mathematical Concepts”- mathematical calculations and “Methods of Organizing Human Activities”- business relations.  The recitation of “processor”, “telecommunications network”, “memory”, “computer program product” and “program code” does not take claims out of the certain methods of mathematical concepts and methods of organizing human activitues grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor”, “telecommunications network”, “memory”, “computer program product” and “program code” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Additionally, the claim 1, claim 7 and claim 13 recite using one or more machine learning techniques. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning technique is solely used a tool to perform the instructions of the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “telecommunications network”, “memory”, “computer program product” and “program code” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning”, it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2, 4-6 , 8 and 10 -12 recite the additional elements predicting Key Performance Indicators (KPIs) and Performance Management (PM) counters, for a predefined interval, using the Time Series based prediction / forecast model; estimating one or more parameters associated with the Time Series based prediction / forecast model, wherein the one or more parameters are p indicative of number of autoregressive terms, d indicative of number of non-seasonal differences, and q indicative of number of moving average terms, and wherein the one or more parameters are validated using an evaluation criterion corresponding to a Root Mean Square Error (RMSE); pre-processing of the historical data further comprises detecting missing values and anomalies in the historical data, wherein the missing values and the anomalies are corrected using a statistical and machine learning techniques; the stationarity of the historical data is evaluated using the statistical technique corresponding to a Dickey-fuller test and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 7 and 13. Regarding Claims 5 and 11 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim fails to recite structure that performs the claimed steps and is construed as software.  Claim 13 is directed to computer program product, including elements such as program code.    Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based on a reading of the original disclosure, including the other claims, Examiner interprets the claim language under a broadest reasonable interpretation standard. Although the preambles of the claims indicates that the claim is directed to a computer program product, the claim does not recite any structural features. The “computer program product” and “program code” may refer to software modules and do not provide structure.  Accordingly, the broadest reasonable interpretation of the claims reveals that the claims are not directed to a structural category, but rather to software per se.  Software is not a statutory class of invention.  For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.  
Although claim 13 fails to fall under one of the four statutory categories, the claim could potentially be amended. When a claim fails to fall under at least one of the four statutory categories and it appears from Applicant’s disclosure that the claim could be amended to be directed to a statutory category, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception. See MPEP 2106 I and II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5, 7-8 and 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., US Publication No. 20190379589 A1, [hereinafter Ryan], in view of Ouyang et al., US Publication No. 20150289149 A1, [hereinafter Ouyang], and in further view of Calyam et al, Modeling of multi-resolution active network measurement time-series,  2008 33rd IEEE Conference on Local Computer Networks (LCN), Date of Conference: 14-17 Oct. 2008, [hereinafter Calyam].
Regarding Claim 1, 
Ryan teaches
A method for building a Time Series based prediction / forecast model for a telecommunication network, the method comprising: receiving, by a processor, historical data, for a predefined period, associated with a telecommunication network…; (Ryan- Par.45-“Pattern detection in a time-series, according to the present disclosure, may be used in the field of Machine Learning (ML) for networking applications, telecommunications, as well as many other applications. “; Par.51-“ Again, examples of use cases in networking applications may include forecasting threshold crossings, forecasting alarms, forecasting quality-of-experience (QoE), network anomaly detection, among others. Threshold crossing forecasting may be used to solve problems in the context of adaptive modulation technologies in optical networking, which allow an increase in bandwidth if there is sufficient Signal-to-Noise Ratio (SNR) available at the receiver. For example, an operator needs to be confident that increasing the rate will not result in an outage sometime in the future, due to SNR dropping below a Forward Error Correction (FEC) limit for the higher rate modulation. During training, pattern detection for threshold crossing forecasting examines historical time-series (e.g., of SNRs) to discover patterns during a time interval, associated with values of the time-series dropping below the threshold at a later time. If there is a correlation between measurements and subsequent threshold crossings, machine learning may be used to discover this correlation and associate the correlation with a pattern. During online usage of new data, pattern detection functions include examining the time-series to find the previously discovered patterns. If a pattern associated with threshold crossing is not found with high confidence, the threshold crossings will not be detected in the future.”; Par. 158-“FIG. 32 is a block diagram of a server 500 which may be used to implement the systems and methods described herein. The server 500 can implement the various processes associated with the systems and methods described herein. The server 500 may be a digital computer that, in terms of hardware architecture, generally includes a processor 502, input/output (I/O) interfaces 504, a network interface 506, a data store 508-1, and memory 510.”);
pre-processing, by the processor, the historical data using statistical and machine learning techniques, wherein the pre-processing of the historical data consists of backfilling missing or anomalous data, and evaluating statistical characteristics corresponding to stationarity of the historical data (Ryan Par.111-“FIG. 13 is a flowchart of a process 190 for anomaly detection in network data. First, network observation data is prepared (block 192). Data may be cleaned to handle missing values, time-bin, etc. Next, optimization or a search is performed for both the hyper-parameters and transformations (block 194). The algorithm is trained with the multiple transformed data. Since many transformed data or their derivatives are given to the algorithm, this may result in multiple models. Data may be transformed into prepared data to improve machine learning performance.”; Par. 118-“ As illustrated in FIG. 14 for the preprocessing, a lagging step is employed that slides a window with certain size over the time-series. In order to capture the seasonality correlations, sizes of slides are chosen equal to human behavior activities. For instance, the window sizes could include one day worth of samples, one week worth of samples, one month worth of samples, or samples over any other suitable time period corresponding to the cycles of the signal.”; Par. 158);
building, by the processor, a Time Series based prediction / forecast model associated with the telecommunication network… (Ryan Par. 73-“The systems and methods of the present disclosure include building a single trend from multiple PM data time-series and using the single trend to predict network anomalies for proactive actions. Both these techniques can be implemented in a machine learning engine that can use arbitrary PM data from any device type, any vendor, etc.” ;Par. 111-“ the best performing model is chosen (block 196). The best model determines the best data transformation, or best combination of data transformations. The best model is selected based on a key performance indicator (KPI) relevant to how the model is going to be used for prediction/classification (e.g. smallest false positive rate, smallest prediction latency, highest true positive rate for a given maximum false positive rate, etc.). It is noted that selecting the model in this way is in fact searched over a hyper-parameter space of models and results in the “optimal” model for the machine learning task at hand. The selection may be performed during the validation stage of the training. Finally, anomalies are detected (block 198) using the best model.”; Par. 158)
and planning network level associated activities with the telecommunication network based on the KPIs and the historical KPIs. (Ryan Par. 98-99-“FIG. 8 is a flowchart of a procedure 110 for searching for optimum parameters and transformations. Hyper-parameters of interest are provided to the procedure 110 before pattern detection starts. Transformations are also provided before the procedure 110 starts. The procedure 110 is executed to find the best transformation for optimized hyper-parameters. Key Performance Indicators (KPIs) include Accuracy, confusion matrix (False Positive Rate, False Negative rate), or functions of these. The procedure 110 includes selecting hyper-parameters (step 112). For each hyper-parameter (block 114), the procedure 110 includes finding the best transformation (block 116) and recording the KPIs (block 118) for the hyper-parameter. The procedure 110 is repeated for each of the hyper-parameters. The best hyper-parameters and transformations are returned (block 120). Transformations, for example, are described with respect to FIGS. 9-12.” Par. 113-“The descriptions herein aim to detect, localize, and classify various anomalies in a large-scale stream constructed by complex and heterogeneous systems, such as network performance monitoring. “; Par. 101-102; Par. 75; Par. 156-“The method 430 further includes the step (block 436) of training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or simulated data to provide a neural network model.”)
Ryan teaches modeling with historical data and the feature is expounded upon by Ouyang:
…wherein the historical data comprises Performance Management (PM) counters corresponding to a call-success, a throughput, a processor occupancy, historical Key Performance Indicators (KPIs), and a time associated with the PM counters and the KPIs (Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.; In the second step, a representation of the input (e.g., independent variables) in the function discussed above may be determined. In this step, appropriate independent variables (e.g., one or more KPIs based on which the target network resource may be calculated) are selected. … In some cases, the number of KPIs to be analyzed in predicting a target network resource value may not exceed a predefined value (e.g., six KPIs) to save computational resources (e.g., use of processors or memories) in the analysis and prediction….There are two primary steps to do feature (independent variable) selection in evaluating wireless network capacity. First, domain knowledge is leveraged to prepare a short list of independent variable candidates (network KPIs and counters) which possibly contain sufficient information to represent the dependent variable (a target network resource).”;Par. 47-“An analytical model may be useful in evaluating LTE network performance. In order to forecast LTE network capacity, which is represented by network resources, for example, those set forth above, an analytical model may be developed to derive the quantitative relationship between measured LTE network KPIs and forecasted network resource. Some techniques may leverage time series or other trending algorithms to forecast a given network resource by its own historical data. However, other techniques, such as those described herein, may be more advantageous.”;  Par. 136-“In some cases, the computing device may determine, for each key performance indicator value, a trend component, the trend component representing an average key performance indicator value based on a time of day and a day of the week. The computing device may determine, for each key performance indicator value, a seasonality component, the seasonality component representing an average key performance indictor value based on a month and a day of the month.”; Par. 124-“FIG. 11 illustrates an exemplary computing device 1100 for estimating network capacity or performance. The computing device 1100 may be a server computing device or a client computing device, for example, a laptop computer, a desktop computer, a tablet computer, a mobile phone, etc. As shown, the computing device 1100 includes a processor 1105, a network interface 1110, and a memory 1115. The computing device 1100 is coupled with input/output devices 1170, for example, one or more of a keyboard, a mouse, a display unit, or a touch screen, allowing for user interaction with the computing device.”)
… in modelling wireless KPIs …(Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.)

Ryan and Ouyang are directed to network prediction systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon KPI analysis of Ryan, as taught by Ouyang, by utilizing additional historical data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan with the motivation of improving the reliability and accuracy of the model. (Ouyang Par.34).
Ryan in view of Ouyang fail to teach the following feature taught by Caylam:
stationarize, by the processor, data using techniques of differencing, moving average, and auto-correlation; (Caylam Sect II. B-“ Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. One of the popular techniques to eliminate trend effects and achieve data stationarity is the differencing technique, which we use in this paper.; ext, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”; Section III)
…based on the data by determining 'p', 'd' and 'q' parameters using PACF, differencing and ACF methods, wherein a value of p equals to 7, a value of d equals to 1, and a value of q equals to 7 are most accurate …that exhibit seasonality (Caylam Section B- “Figure 4 shows the classical decomposition procedure [12], specifically the Box-Jenkins modeling methodology followed in this paper. The first step in modeling is to visually inspect the data set to verify presence of any seasonal, or time-based trends. Such an inspection is helpful in reducing the model search space. If necessary, the data after the inspection is cleaned and transformed. Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. “; “Next, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.” Caylam fails to disclose the particular values p=7, d=1 and q=7. However, Applicant has not established the values for P, d and q are result-effective variables; E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). ("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.') Antonie, 559 F.2d at 620; see MPEP 2144.05(III)(C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to find parameters p, d and q disclosed in Caylam as integers ≥0 sufficient in teaching the claimed invention because there is essentially no disclosure of the relationship between the variable and the result; see MPEP 2144.05(III)(C).
Ryan, Ouyang and Calyam are directed to network prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Ryan in view of Ouyang, as taught by Caylam, by utilizing statistical models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang with the motivation of accurately modelling the time-series process of active measurements for purposes of network health anomaly detection and forecasting (Caylam Abstract).
Regarding Claim 2 and Claim 8, Ryan in view of Ouyang in further view of Calyam teach the method as claimed in claim 1… and the system as claimed in claim 7…
Ryan discloses time series prediction methodology and the feature is expounded upon by Ouyang:
further comprises predicting Key Performance Indicators (KPIs) and Performance Management (PM) counters, for a predefined interval, using the Time Series based prediction / forecast model (Ouyang Par. 33- 35“In the second step, a representation of the input (e.g., independent variables) in the function discussed above may be determined. In this step, appropriate independent variables (e.g., one or more KPIs based on which the target network resource may be calculated) are selected. Typically, the selected input variables are transformed into an independent feature vector, which contains the information gain that is descriptive of the target network resource. In some cases, those input variables (features) are KPIs and/or other value(s) associated with the network showing high correlation to target network resources to be predicted. In some cases, the number of KPIs to be analyzed in predicting a target network resource value may not exceed a predefined value (e.g., six KPIs) to save computational resources (e.g., use of processors or memories) in the analysis and prediction. Which features to be selected may determine the accuracy of the function. In some cases, a large number of input features to represent the target network resource may improve the reliability and accuracy of the model. In other cases, a smaller number of input features may be desirable to reduce the amount of data and thus computational time and resources used. Selecting appropriate independent variables may lead to generating a function that accurately predicts values of the target network resource based on the independent variables. There are two primary steps to do feature (independent variable) selection in evaluating wireless network capacity. First, domain knowledge is leveraged to prepare a short list of independent variable candidates (network KPIs and counters) which possibly contain sufficient information to represent the dependent variable (a target network resource).”; Par. 47-50; Par.136-“ In some cases, the computing device may determine, for each key performance indicator value, a trend component, the trend component representing an average key performance indicator value based on a time of day and a day of the week. The computing device may determine, for each key performance indicator value, a seasonality component, the seasonality component representing an average key performance indictor value based on a month and a day of the month.”)
Ryan and Ouyang are directed to network prediction systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon KPI analysis of Ryan, as taught by Ouyang, by utilizing historical data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan with the motivation of improving the reliability and accuracy of the model. (Ouyang Par.34).
Regarding Claim 5 and Claim 11, Ryan in view of Ouyang in further view of Calyam teach the method as claimed in claim 1… and the system as claimed in claim 7… 
wherein the pre-processing of the historical data further comprises detecting missing values and anomalies in the historical data, wherein the missing values and the anomalies are corrected using a statistical and machine learning techniques. (Ryan Par. Abstract- “Systems and methods for detecting patterns in data from a time-series are provided. In one implementation, a method for pattern detection includes obtaining data in a time-series and creating one-dimensional or multi-dimensional windows from the time-series data. The one-dimensional or multi-dimensional windows are created either independently or jointly with the time-series. The method also includes training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or simulated data to provide a neural network model. Also, the method includes processing ongoing data with the neural network model to detect one or more patterns of a particular category in the ongoing data, and localizing the one or more patterns in time.”; Par. 111-“ FIG. 13 is a flowchart of a process 190 for anomaly detection in network data. First, network observation data is prepared (block 192). Data may be cleaned to handle missing values, time-bin, etc. Next, optimization or a search is performed for both the hyper-parameters and transformations (block 194). The algorithm is trained with the multiple transformed data. Since many transformed data or their derivatives are given to the algorithm, this may result in multiple models. Data may be transformed into prepared data to improve machine learning performance. A compound data transformation may be constructed from multiple other data transformations.”; Par. 143; Par. 151-155)

Regarding Claim 7, 
Ryan teaches
A system to build a Time Series based prediction / forecast model for a telecommunication network, the system comprising: a memory; a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory to: receive historical data, for a predefined period, associated with a telecommunication network,…; (Ryan- Par.45-“Pattern detection in a time-series, according to the present disclosure, may be used in the field of Machine Learning (ML) for networking applications, telecommunications, as well as many other applications. “; Par.51-“ Again, examples of use cases in networking applications may include forecasting threshold crossings, forecasting alarms, forecasting quality-of-experience (QoE), network anomaly detection, among others. Threshold crossing forecasting may be used to solve problems in the context of adaptive modulation technologies in optical networking, which allow an increase in bandwidth if there is sufficient Signal-to-Noise Ratio (SNR) available at the receiver. For example, an operator needs to be confident that increasing the rate will not result in an outage sometime in the future, due to SNR dropping below a Forward Error Correction (FEC) limit for the higher rate modulation. During training, pattern detection for threshold crossing forecasting examines historical time-series (e.g., of SNRs) to discover patterns during a time interval, associated with values of the time-series dropping below the threshold at a later time. If there is a correlation between measurements and subsequent threshold crossings, machine learning may be used to discover this correlation and associate the correlation with a pattern. During online usage of new data, pattern detection functions include examining the time-series to find the previously discovered patterns. If a pattern associated with threshold crossing is not found with high confidence, the threshold crossings will not be detected in the future.”; Par. 158-“FIG. 32 is a block diagram of a server 500 which may be used to implement the systems and methods described herein. The server 500 can implement the various processes associated with the systems and methods described herein. The server 500 may be a digital computer that, in terms of hardware architecture, generally includes a processor 502, input/output (I/O) interfaces 504, a network interface 506, a data store 508-1, and memory 510.”);
pre-process, the historical data using statistical and machine learning techniques, wherein the pre-processing of the historical data consists of backfilling missing or anomalous data, and evaluating statistical characteristics corresponding to stationarity of the historical data (Ryan Par.111-“FIG. 13 is a flowchart of a process 190 for anomaly detection in network data. First, network observation data is prepared (block 192). Data may be cleaned to handle missing values, time-bin, etc. Next, optimization or a search is performed for both the hyper-parameters and transformations (block 194). The algorithm is trained with the multiple transformed data. Since many transformed data or their derivatives are given to the algorithm, this may result in multiple models. Data may be transformed into prepared data to improve machine learning performance.”; Par. 118-“ As illustrated in FIG. 14 for the preprocessing, a lagging step is employed that slides a window with certain size over the time-series. In order to capture the seasonality correlations, sizes of slides are chosen equal to human behavior activities. For instance, the window sizes could include one day worth of samples, one week worth of samples, one month worth of samples, or samples over any other suitable time period corresponding to the cycles of the signal.”; Par. 158);
build a Time Series based prediction / forecast model associated with the telecommunication network… (Ryan Par. 73-“The systems and methods of the present disclosure include building a single trend from multiple PM data time-series and using the single trend to predict network anomalies for proactive actions. Both these techniques can be implemented in a machine learning engine that can use arbitrary PM data from any device type, any vendor, etc.” ;Par. 111-“ the best performing model is chosen (block 196). The best model determines the best data transformation, or best combination of data transformations. The best model is selected based on a key performance indicator (KPI) relevant to how the model is going to be used for prediction/classification (e.g. smallest false positive rate, smallest prediction latency, highest true positive rate for a given maximum false positive rate, etc.). It is noted that selecting the model in this way is in fact searched over a hyper-parameter space of models and results in the “optimal” model for the machine learning task at hand. The selection may be performed during the validation stage of the training. Finally, anomalies are detected (block 198) using the best model.”; Par. 158)
and plan network level associated with the telecommunication network based on the KPIs and the historical KPIs. (Ryan Par. 98-99-“FIG. 8 is a flowchart of a procedure 110 for searching for optimum parameters and transformations. Hyper-parameters of interest are provided to the procedure 110 before pattern detection starts. Transformations are also provided before the procedure 110 starts. The procedure 110 is executed to find the best transformation for optimized hyper-parameters. Key Performance Indicators (KPIs) include Accuracy, confusion matrix (False Positive Rate, False Negative rate), or functions of these. The procedure 110 includes selecting hyper-parameters (step 112). For each hyper-parameter (block 114), the procedure 110 includes finding the best transformation (block 116) and recording the KPIs (block 118) for the hyper-parameter. The procedure 110 is repeated for each of the hyper-parameters. The best hyper-parameters and transformations are returned (block 120). Transformations, for example, are described with respect to FIGS. 9-12.” Par. 113-“The descriptions herein aim to detect, localize, and classify various anomalies in a large-scale stream constructed by complex and heterogeneous systems, such as network performance monitoring. “; Par. 101-102; Par. 75; Par. 156-“The method 430 further includes the step (block 436) of training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or simulated data to provide a neural network model.”)
Ryan teaches modeling with historical data and the feature is expounded upon by Ouyang:
…wherein the historical data comprises Performance Management (PM) counters corresponding to a call-success, a throughput, a processor occupancy, historical Key Performance Indicators (KPIs), and a time associated with the PM counters and the KPIs (Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.; In the second step, a representation of the input (e.g., independent variables) in the function discussed above may be determined. In this step, appropriate independent variables (e.g., one or more KPIs based on which the target network resource may be calculated) are selected. … In some cases, the number of KPIs to be analyzed in predicting a target network resource value may not exceed a predefined value (e.g., six KPIs) to save computational resources (e.g., use of processors or memories) in the analysis and prediction….There are two primary steps to do feature (independent variable) selection in evaluating wireless network capacity. First, domain knowledge is leveraged to prepare a short list of independent variable candidates (network KPIs and counters) which possibly contain sufficient information to represent the dependent variable (a target network resource).”;Par. 47-“An analytical model may be useful in evaluating LTE network performance. In order to forecast LTE network capacity, which is represented by network resources, for example, those set forth above, an analytical model may be developed to derive the quantitative relationship between measured LTE network KPIs and forecasted network resource. Some techniques may leverage time series or other trending algorithms to forecast a given network resource by its own historical data. However, other techniques, such as those described herein, may be more advantageous.”;  Par. 136-“In some cases, the computing device may determine, for each key performance indicator value, a trend component, the trend component representing an average key performance indicator value based on a time of day and a day of the week. The computing device may determine, for each key performance indicator value, a seasonality component, the seasonality component representing an average key performance indictor value based on a month and a day of the month.”; Par. 124-“FIG. 11 illustrates an exemplary computing device 1100 for estimating network capacity or performance. The computing device 1100 may be a server computing device or a client computing device, for example, a laptop computer, a desktop computer, a tablet computer, a mobile phone, etc. As shown, the computing device 1100 includes a processor 1105, a network interface 1110, and a memory 1115. The computing device 1100 is coupled with input/output devices 1170, for example, one or more of a keyboard, a mouse, a display unit, or a touch screen, allowing for user interaction with the computing device.”)
… in modelling wireless KPIs …(Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.)

Ryan and Ouyang are directed to network prediction systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon KPI analysis of Ryan, as taught by Ouyang, by utilizing historical data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan with the motivation of improving the reliability and accuracy of the model. (Ouyang Par.34).
Ryan in view of Ouyang fail to teach the following feature taught by Caylam:
stationarize the data using techniques of differencing, moving average, and auto-correlation; (Caylam Section B-“ Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. One of the popular techniques to eliminate trend effects and achieve data stationarity is the differencing technique, which we use in this paper.; ext, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”; Section III)
…based on the data by determining 'p', 'd' and 'q' parameters using PACF, differencing and ACF methods, wherein a value of p equals to 7, a value of d equals to 1, and a value of q equals to 7 are most accurate …that exhibit seasonality (Caylam Section B- “Figure 4 shows the classical decomposition procedure [12], specifically the Box-Jenkins modeling methodology followed in this paper. The first step in modeling is to visually inspect the data set to verify presence of any seasonal, or time-based trends. Such an inspection is helpful in reducing the model search space. If necessary, the data after the inspection is cleaned and transformed. Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. “; “Next, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”; [Note- Caylam discloses integers ≥0. Please See MPEP 2144.05 as the difference in the values of integers are obvious]).
Ryan, Ouyang and Calyam are directed to network prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Ryan in view of Ouyang, as taught by Caylam, by utilizing statistical models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang with the motivation of accurately modelling the time-series process of active measurements for purposes of network health anomaly detection and forecasting (Caylam Abstract).
Regarding Claim 13, 
Ryan teaches
A computer program product having embodied thereon a computer program for building a Time Series based prediction / forecast model for a telecommunication network, the computer program product comprises: a program code for receiving historical data, for a predefined period, associated with a telecommunication network,…; (Ryan- Par.45-“Pattern detection in a time-series, according to the present disclosure, may be used in the field of Machine Learning (ML) for networking applications, telecommunications, as well as many other applications. “; Par.51-“ Again, examples of use cases in networking applications may include forecasting threshold crossings, forecasting alarms, forecasting quality-of-experience (QoE), network anomaly detection, among others. Threshold crossing forecasting may be used to solve problems in the context of adaptive modulation technologies in optical networking, which allow an increase in bandwidth if there is sufficient Signal-to-Noise Ratio (SNR) available at the receiver. For example, an operator needs to be confident that increasing the rate will not result in an outage sometime in the future, due to SNR dropping below a Forward Error Correction (FEC) limit for the higher rate modulation. During training, pattern detection for threshold crossing forecasting examines historical time-series (e.g., of SNRs) to discover patterns during a time interval, associated with values of the time-series dropping below the threshold at a later time. If there is a correlation between measurements and subsequent threshold crossings, machine learning may be used to discover this correlation and associate the correlation with a pattern. During online usage of new data, pattern detection functions include examining the time-series to find the previously discovered patterns. If a pattern associated with threshold crossing is not found with high confidence, the threshold crossings will not be detected in the future.”; Par. 32-“FIG. 32 is a block diagram of a server 500 which may be used to implement the systems and methods described herein. The server 500 can implement the various processes associated with the systems and methods described herein. The server 500 may be a digital computer that, in terms of hardware architecture, generally includes a processor 502, input/output (I/O) interfaces 504, a network interface 506, a data store 508-1, and memory 510.”; Par. 158-159);
a program code for pre-processing, the historical data using statistical and machine learning techniques, wherein the pre-processing of the historical data consists of backfilling missing or anomalous data, and evaluating statistical characteristics corresponding to stationarity of the historical data (Ryan Par.111-“FIG. 13 is a flowchart of a process 190 for anomaly detection in network data. First, network observation data is prepared (block 192). Data may be cleaned to handle missing values, time-bin, etc. Next, optimization or a search is performed for both the hyper-parameters and transformations (block 194). The algorithm is trained with the multiple transformed data. Since many transformed data or their derivatives are given to the algorithm, this may result in multiple models. Data may be transformed into prepared data to improve machine learning performance.”; Par. 118-“ As illustrated in FIG. 14 for the preprocessing, a lagging step is employed that slides a window with certain size over the time-series. In order to capture the seasonality correlations, sizes of slides are chosen equal to human behavior activities. For instance, the window sizes could include one day worth of samples, one week worth of samples, one month worth of samples, or samples over any other suitable time period corresponding to the cycles of the signal.”; Par. 158-159);
a program code for building a Time Series based prediction / forecast model associated with the telecommunication network… (Ryan Par. 73-“The systems and methods of the present disclosure include building a single trend from multiple PM data time-series and using the single trend to predict network anomalies for proactive actions. Both these techniques can be implemented in a machine learning engine that can use arbitrary PM data from any device type, any vendor, etc.” ;Par. 111-“ the best performing model is chosen (block 196). The best model determines the best data transformation, or best combination of data transformations. The best model is selected based on a key performance indicator (KPI) relevant to how the model is going to be used for prediction/classification (e.g. smallest false positive rate, smallest prediction latency, highest true positive rate for a given maximum false positive rate, etc.). It is noted that selecting the model in this way is in fact searched over a hyper-parameter space of models and results in the “optimal” model for the machine learning task at hand. The selection may be performed during the validation stage of the training. Finally, anomalies are detected (block 198) using the best model.”; Par. 158-159)
and a program code for planning network level activities associated with the telecommunication network based on the KPIs and the historical KPIs. (Ryan Par. 98-99-“FIG. 8 is a flowchart of a procedure 110 for searching for optimum parameters and transformations. Hyper-parameters of interest are provided to the procedure 110 before pattern detection starts. Transformations are also provided before the procedure 110 starts. The procedure 110 is executed to find the best transformation for optimized hyper-parameters. Key Performance Indicators (KPIs) include Accuracy, confusion matrix (False Positive Rate, False Negative rate), or functions of these. The procedure 110 includes selecting hyper-parameters (step 112). For each hyper-parameter (block 114), the procedure 110 includes finding the best transformation (block 116) and recording the KPIs (block 118) for the hyper-parameter. The procedure 110 is repeated for each of the hyper-parameters. The best hyper-parameters and transformations are returned (block 120). Transformations, for example, are described with respect to FIGS. 9-12.” Par. 113-“The descriptions herein aim to detect, localize, and classify various anomalies in a large-scale stream constructed by complex and heterogeneous systems, such as network performance monitoring. “; Par. 101-102; Par. 75; Par. 156-“The method 430 further includes the step (block 436) of training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or simulated data to provide a neural network model.”)
Ryan teaches modeling with historical data and the feature is expounded upon by Ouyang:
…wherein the historical data comprises Performance Management (PM) counters corresponding to a call-success, a throughput, a processor occupancy, historical Key Performance Indicators (KPIs), and a time associated with the PM counters and the KPIs (Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.; In the second step, a representation of the input (e.g., independent variables) in the function discussed above may be determined. In this step, appropriate independent variables (e.g., one or more KPIs based on which the target network resource may be calculated) are selected. … In some cases, the number of KPIs to be analyzed in predicting a target network resource value may not exceed a predefined value (e.g., six KPIs) to save computational resources (e.g., use of processors or memories) in the analysis and prediction….There are two primary steps to do feature (independent variable) selection in evaluating wireless network capacity. First, domain knowledge is leveraged to prepare a short list of independent variable candidates (network KPIs and counters) which possibly contain sufficient information to represent the dependent variable (a target network resource).”;Par. 47-“An analytical model may be useful in evaluating LTE network performance. In order to forecast LTE network capacity, which is represented by network resources, for example, those set forth above, an analytical model may be developed to derive the quantitative relationship between measured LTE network KPIs and forecasted network resource. Some techniques may leverage time series or other trending algorithms to forecast a given network resource by its own historical data. However, other techniques, such as those described herein, may be more advantageous.”;  Par. 136-“In some cases, the computing device may determine, for each key performance indicator value, a trend component, the trend component representing an average key performance indicator value based on a time of day and a day of the week. The computing device may determine, for each key performance indicator value, a seasonality component, the seasonality component representing an average key performance indictor value based on a month and a day of the month.”; Par. 124-“FIG. 11 illustrates an exemplary computing device 1100 for estimating network capacity or performance. The computing device 1100 may be a server computing device or a client computing device, for example, a laptop computer, a desktop computer, a tablet computer, a mobile phone, etc. As shown, the computing device 1100 includes a processor 1105, a network interface 1110, and a memory 1115. The computing device 1100 is coupled with input/output devices 1170, for example, one or more of a keyboard, a mouse, a display unit, or a touch screen, allowing for user interaction with the computing device.”)
… in modelling wireless KPIs …(Ouyang Par. 31-35- “First, a target network resource or KPI may be selected for evaluation. Exemplary target network resource(s) or KPI(s) are described below. The target network resource may include one or more of an average number of connected users per cell, a downlink physical resource blocks (PRB) usage or availability, an uplink physical resource blocks (PRB) usage or availability, a physical downlink control channel (PDCCH) usage or availability, a paging resource usage or availability, an average number of active users in an uplink buffer per cell, an average number of active users in a downlink buffer per cell, or a physical random access channel (PRACH) usage or availability. The KPI may include one or more of a voice call drop rate, a data call drop rate, a radio resource control (RRC) connection success rate, or a radio access bearer (RAB) setup success rate.)

Ryan and Ouyang are directed to network prediction systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon KPI analysis of Ryan, as taught by Ouyang, by utilizing historical data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan with the motivation of improving the reliability and accuracy of the model. (Ouyang Par.34).
Ryan in view of Ouyang fail to teach the following feature taught by Caylam:
a program code for stationarizing data  using techniques of differencing, moving average, and auto-correlation; (Caylam Section B-“ Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. One of the popular techniques to eliminate trend effects and achieve data stationarity is the differencing technique, which we use in this paper.; ext, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”; Section III)
…based on the data by determining 'p', 'd' and 'q' parameters using PACF, differencing and ACF methods, wherein a value of p equals to 7, a value of d equals to 1, and a value of q equals to 7 are most accurate …that exhibit seasonality (Caylam Section B- “Figure 4 shows the classical decomposition procedure [12], specifically the Box-Jenkins modeling methodology followed in this paper. The first step in modeling is to visually inspect the data set to verify presence of any seasonal, or time-based trends. Such an inspection is helpful in reducing the model search space. If necessary, the data after the inspection is cleaned and transformed. Further, any notable trends, seasonality and cycles in the data need to be eliminated to obtain stationary data. “; “Next, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”; [Note- Caylam discloses integers ≥0. Please See MPEP 2144.05 as the difference in the values of integers are obvious]).
Ryan, Ouyang and Calyam are directed to network prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Ryan in view of Ouyang, as taught by Caylam, by utilizing statistical models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang with the motivation of accurately modelling the time-series process of active measurements for purposes of network health anomaly detection and forecasting (Caylam Abstract).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., US Publication No. 20190379589 A1, [hereinafter Ryan], in view of Ouyang et al., US Publication No. 20150289149 A1, [hereinafter Ouyang], in further view of Calyam et al, Modeling of multi-resolution active network measurement time-series,  2008 33rd IEEE Conference on Local Computer Networks (LCN), Date of Conference: 14-17 Oct. 2008, [hereinafter Calyam], and in view of Gopalakrishnan et al., US Publication No. 20160285700 A1, [hereinafter Gopalakrishnan]
Regarding Claim 4 and Claim 10, Ryan in view of Ouyang in further view of Calyam teach the method as claimed in claim 1… and the system as claimed in claim 7… 
further comprises estimating one or more parameters associated with the Time Series based prediction / forecast model, wherein the one or more parameters are p indicative of number of autoregressive terms, d indicative of number of non-seasonal differences, and q indicative of number of moving average terms, (Calyam SectionII.B-“ Next, a preliminary analysis of the data is performed using the sample auto-correlation (ACF), and sample partial autocorrelation (PACF). This analysis allows for selection of a set of hypothetical models. Sample ACF measures the correlation between different elements at a lag and is useful in determining if the data follows a moving average (MA) process. Sample PACF is more complex, and is useful in determining if the data follows an auto-regressive (AR) process. Based on ACF, PACF and other methods, a promising set of hypothetical models corresponding to ARIMA (p,d,q) is selected, where p,d, and q are integers (≥0), and refer to the order of MA, differencing, and AR parts of the model respectively.”)
Ryan, Ouyang and Calyam are directed to network prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Ryan in view of Ouyang, as taught by Caylam, by utilizing statistical models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang with the motivation of accurately modelling the time-series process of active measurements for purposes of network health anomaly detection and forecasting (Caylam Abstract).
Ryan in view of Ouyang in further view of Caylam fail to teach the following feature taught by Gopalakrishnan:
and wherein the one or more parameters are validated using an evaluation criterion corresponding to a Root Mean Square Error (RMSE) (Gopalakrishnan Par. 49-50- “FIG. 4 is a diagram illustrating testing results 400 for circuit switched (CS) traffic associated with the HMM predictor. The line labeled 402 shows RMSE of the disclosed adaptive anomaly based predictor for various thresholds of likelihoods. The line labeled 404 shows the root mean square error (RMSE) of the HMM predictor and the line labeled 406 shows the RMSE of the current data predictor. FIG. 5 is a diagram illustrating testing results 500 for packet switched (PS) traffic associated with the HMM predictor. The line labeled 502 shows RMSE of the disclosed adaptive anomaly based predictor for various thresholds of likelihoods. The line labeled 504 shows the RMSE of HMM predictor. The line labeled 506 shows the RMSE of current data predictor.”)
Ryan, Ouyang, Calyam and Gopalakrishnan are directed to network prediction modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Ryan in view of Ouyang in view of Caylam, as taught by Gopalakrishnan, by utilizing additional modeling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang in view of Caylam with the motivation of network management and adapting anomaly detection based predictor for network time series data. (Gopalakrishnan Par.2).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., US Publication No. 20190379589 A1, [hereinafter Ryan], in view of Ouyang et al., US Publication No. 20150289149 A1, [hereinafter Ouyang], in further view of Calyam et al, Modeling of multi-resolution active network measurement time-series,  2008 33rd IEEE Conference on Local Computer Networks (LCN), Date of Conference: 14-17 Oct. 2008, [hereinafter Calyam], and in view of Jana et al, US Publication No.  20200076520A1, [hereinafter Jana].
Regarding Claim 6 and Claim 12, Ryan in view of Ouyang in further view of Calyam teach the method as claimed in claim 1… and the system as claimed in claim 7…
wherein the stationarity of the historical data is evaluated using the statistical technique corresponding to a Dickey-fuller test. (Jana Abstract; Par. 129-131-“ In a particular embodiment, machine learning techniques with radio channel KPIs summarized by a quantile summarization technique may be used to achieve low throughput prediction errors (90% of errors below 18%). Traces are described herein as sample realizations from an infinite population of time series generated by the stochastic process.
Let xi be measured samples of instantaneous throughput. Define new samples of process Fk as:

    PNG
    media_image1.png
    318
    503
    media_image1.png
    Greyscale
 
Average value would depend on properties of measured time series. Using Augmented Dickey-Fuller test, the majority of the traces have properties of stationary stochastic process. This property results in values oscillating about a constant mean across all time points.”
Ryan, Ouyang, Calyam and Jana are directed to time-series data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Ryan in view of Ouyang in view of Caylam, as taught by Jan, by utilizing anomaly detection with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ryan in view of Ouyang in view of Caylam with the motivation of improved prediction accuracy in an environment and reducing prediction error. (Jana Par. 32  ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20160105327A9 to Cremonesi et al.- Abstract-“Embodiments provide a method for performing an automatic execution of a Box and Jenkins method for forecasting the behavior of said dataset. The method may include pre-processing the dataset including providing one or more missing values to the dataset, removing level discontinuities and outliers, and removing one or more last samples from the dataset, obtaining a trend of the pre-processed dataset including identifying and filtering the trend out of the dataset based on a coefficient of determination methodology, detecting seasonality to obtain a resulting stationary series including computing an auto correlation function of the dataset, repeating the detecting step on an aggregate series of a previous dataset, and removing detected seasonality based on a seasonal differencing process, and modeling the resulting stationary series under an autoregressive-moving-average (ARMA) model.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624